Yesawich, Jr., J.
(concurring in part and dissenting in part). We, too, agree that this case is not moot. Contrary to the view adopted by our colleagues, however, we believe that DEC violated SEQRA when it renewed the six permits at issue without first taking a "hard look” at the impact, if any, that changes in the project which have occurred since it was first proposed in 1984 will have on the environment.
The "hard look” analysis (see, Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 428-430) is undeniably applicable to some DEC permit renewal determinations under 6 NYCRR former 621.12 (now codified in its amended form as 6 NYCRR 621.13). SEQRA, and the regulations promulgated thereunder, require DEC to issue a SEIS, even after a final environmental impact statement (hereinafter EIS) has been filed, whenever an environmentally significant modification occurs (see, Matter of Jackson v New York City Urban Dev. Corp., supra, at 429). The agency is obliged to take a "hard look” at the resulting environmental impact to determine whether the proposed modification is sufficiently profound (supra, at 430). Only upon finding that any effect on the environment would be insignificant can DEC obviate the necessity for a SEIS.
Here, Essex County’s withdrawal from the project modifies the original plans for which the final EIS was issued (cf., Matter of Atlantic Cement Co. v Williams, 129 AD2d 84, 92). As a consequence of that withdrawal, the project may have a different environmental setting than that which DEC confronted in 1984. While the majority concludes that DEC may assume that this modification is insignificant because it does *32not alter the original conditions set forth in the permit, we believe that the procedure outlined above pertains to ARRA’s permit renewal application. Thus, DEC may ultimately treat the permit renewal requests as a Type II action, which does not require a SEIS (see, 6 NYCRR 617.13 [a], [d] [16]), but before doing so it must make a finding, rationally based, that "there has been [no] material change in environmental conditions” (6 NYCRR former 621.12 [a] [3] [ii]). As no such finding was made here—all that transpired was an exchange of correspondence—the renewal determinations were made in contravention of lawful procedure (see, CPLR 7803 [3]) and accordingly should be null and void (see, Chinese Staff & Workers Assn. v City of New York, 68 NY2d 359, 369).
It is not our intention to suggest, nor do we, that a SEIS must necessarily issue in this instance, but only that DEC take a "hard look” (see generally, H.O.M.E.S. v New York State Urban Dev. Corp., 69 AD2d 222, 232) to consider the significance of the withdrawal of Essex County before determining whether the permits at issue should be renewed without the need for a SEIS.
Accordingly, we would affirm the judgment and amended judgment.
Mikoll and Levine, JJ., concur with Weiss, J.; Mahoney, P. J., and Yesawich, Jr., J., concur in part and dissent in part in an opinion by Yesawich, Jr., J.
Motion to dismiss appeal as moot denied, without costs.
Judgment and amended judgment reversed, on the law, without costs, determination confirmed and petition dismissed.